DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16 – 27, and 29 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 16, 21, 25, 32 and 33, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  
The prior art fails to teach a combination of all the claimed features as presented in independent claims 16, 25 and 33 with the allowable feature being: a device, comprising: a first flexible printed circuit board comprising a first circuit layer electrically connected to a display module and a system; a second flexible printed circuit board disposed on the first flexible printed circuit board comprising a second circuit layer; a third flexible printed circuit board disposed on the first flexible printed circuit board comprising a third circuit layer electrically connected to the display module and the first flexible printed circuit board; a plurality of insulating layers disposed between the first flexible printed circuit board, the second flexible printed circuit board, and the third flexible printed circuit board, and comprising a plurality of conductive pillars, wherein the second circuit layer and the third circuit layer are electrically connected to the system through the first circuit layer and the plurality of conductive pillars; wherein the second circuit layer and the third circuit layer are both in direct connection with the display module, and signals on the third circuit layer are transmitted through the second circuit layer and then the first circuit layer via the plurality of conductive pillars in order to establish communication between the display module and the system.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 21 and 32 with the allowable feature being: a device, comprising: a connection member disposed on the insulation substrate and electrically connected to a system; a first conductive pattern disposed on the insulation substrate, and electrically connected to a display module and the connection member; a second conductive pattern disposed on the first conductive pattern, and electrically connected to the display module and the first conductive pattern; a third conductive pattern disposed on the second conductive pattern, and electrically connected to the display module and the second conductive pattern; a plurality of insulation layers disposed between the first conductive pattern, the second conductive pattern and the third conductive pattern, respectively, an interlayer conduction structure disposed in the insulation layers, wherein the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern through the interlayer conduction structure; wherein the second conductive pattern and the third conductive pattern are both in direct connection with the display module, and signals on the third conductive pattern are transmitted through the second conductive pattern and then the first conductive pattern via the interlayer conduction structure in order to establish communication between the display module and the system.
One close prior art Yoo (US 2018/0184523 A1) teaches of a signal transmission device, comprising: an insulation substrate; a connection member disposed on the insulation substrate and electrically connected to a system; a first conductive pattern disposed on the insulation substrate, and electrically connected to a display module and the connection member; a second conductive pattern disposed on the first conductive pattern, and electrically connected to the display module and the first conductive pattern; a third conductive pattern disposed on the second conductive pattern, and electrically connected to the display module and the second conductive pattern; however Yoo does not teach a plurality of insulation layers disposed between the first conductive pattern, the second conductive pattern and the third conductive pattern, respectively, and configured to insulate and attach the first conductive pattern, the second conductive pattern and the third conductive pattern; an interlayer conduction structure disposed in the insulation layers, wherein the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern through the interlayer conduction structure; wherein the second conductive pattern and the third conductive pattern are both in direct connection with the display module, and signals on the third conductive pattern are transmitted through the second conductive pattern and then the first conductive pattern via the interlayer conduction structure in order to establish communication between the display module and the system.
Another close prior art Obata (US 2003/0098179 A1) teaches of a signal transmission device, comprising: an insulation substrate; a first conductive pattern disposed on the insulation substrate, and electrically connected to the connection member; a second conductive pattern disposed on the first conductive pattern, and electrically connected to the first conductive pattern; a third conductive pattern disposed on the second conductive pattern, and electrically connected to the second conductive pattern; a plurality of insulation layers disposed between the first conductive pattern, the second conductive pattern and the third conductive pattern, respectively, and configured to insulate and attach the first conductive pattern, the second conductive pattern and the third conductive pattern; an interlayer conduction structure disposed in the insulation layers, wherein the second conductive pattern and the third conductive pattern are electrically connected to the system through the first conductive pattern through the interlayer conduction structure; however Obata does not teach a connection member disposed on the insulation substrate and electrically connected to a system; a first conductive pattern electrically connected to a display module; a second conductive pattern electrically connected to the display module; a third conductive pattern electrically connected to the display module; wherein the second conductive pattern and the third conductive pattern are both in direct connection with the display module, and signals on the third conductive pattern are transmitted through the second conductive pattern and then the first conductive pattern via the interlayer conduction structure in order to establish communication between the display module and the system.
Therefore claims 16 – 27, and 29 – 33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896